DETAILED ACTION
Summary
	This is a final Office action for the amendments filed 21 April 2021 for the application filed 06 September 2019. Claims 2-14 are pending:
Claim 1 has been canceled; and
Claims 2-8, and 10-13 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application (DIV of 13/909,003 filed 03 June 2013, which is a CON of 12/863,195 filed 16 July 2010, which is a 371 of PCT/SE200900012 filed 15 January 2009) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (SE0800160-4 filed 23 January 2008) under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/863,195, filed on 16 July 2010.

Response to Arguments
	Applicant’s amendments filed 21 April 2021 with respect to the Claim Objections of Claims 3-7 and 12 have been fully considered and are persuasive; these objections have been withdrawn.
	Applicant’s arguments filed 21 April 2021 with respect to the 35 USC 112, first paragraph, rejections of Claims 2-14 have been fully considered and are persuasive; these rejections have been withdrawn. Applicant cites pg. 8, lines 6-15 as providing sufficient definition for what is considered “acceptable”. Specifically, the Examiner notes that an “acceptable bed height” or “acceptable packing factor” are dependent on the “given media type” (line 10).
	Applicant’s amendments filed 21 April 2021 with respect to the 35 USC 112, second paragraph, rejections of Claims 2-14 have been fully considered but are not persuasive. Applicant argues that “the Office action asserted that the use of ‘acceptable’ in claims 2-5 and 7-13 renders the claims indefinite because ‘acceptable’ is not defined”. 
	The Examiner respectfully disagrees.
	While the Specification does provide an indication of what would be considered “acceptable” in the invention, the cited section in the Specification required such a definition to be considered with a given “media type” (pg. 8, line 10). The use of the term “acceptable” by itself remains ambiguous because it is not clear what media type is being acted upon in the media bed; i.e., Applicant even acknowledges that there is a broad range of “acceptable” packing factors and bed heights depending on other various factors – all related to the media type (e.g., lines 10-14: “given the media type… the control unit knows features of this media such as target packing factor..., preferably maximum and minimum acceptable packing factors, packing speed, and filling speed suitable for this media”; emphases added). Without claiming a “media type”, the breadth of what would be considered “acceptable” cannot be determined; because the boundaries of the subject matter of the claim are not clearly defined and the scope of the invention is unclear, the claims are indefinite.
Applicant’s amendments filed 21 April 2021 with respect to the additional 35 USC 112, second paragraph, rejections of Claims 2, 3, 6, 7, 8, 12, and 13 have been fully considered and are persuasive; these rejections have been withdrawn.
Please further note the added 35 USC 112, second paragraph, rejections of Claims 2-7 for indefiniteness.
	Applicant’s arguments filed 21 April 2021 with respect to the 35 USC 103 rejections of Claims 2-14 as unpatentable over HOFMANN have been fully considered but are not persuasive. Applicant disagrees with the prior Office action’s assertion that a number of limitations “do not impart patentability on the claims as they are directed to materials worked upon or methods of use” and states that these limitations are “proper functional limitations of the software’s capabilities providing patentable weight not contemplated by Hoffman” (pg. 8, bottom). Applicant further cites the MPEP 2112 IV, “If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus” (pg. 9, top).
	The Examiner respectfully disagrees.

Because the claimed invention is directed in part to a “software”, the claimed “data” that is retrieved from a user and/or from a database is an element that is not part of the software, i.e., it is an element that is being introduced to the software and is not considered part of the patentable invention (and instead, is considered a material or article worked upon as described in the 35 USC 103 rejection). Furthermore, all claimed method steps are also disclosed, e.g., HOFMANN discloses the packing apparatus uses a programmed controller for packing a column under optimized, user-selectable conditions. This packing occurs by pumping slurry (controlled by the controller), monitoring and comparing packing at optimum conditions, and communicating with a user. Thus, HOFMANN discloses all claimed structural limitations of the claimed software and column packing system and all claimed method steps of using said software and column packing system.
Regarding Claim 8, the Examiner agrees that functional limitations have been claimed and have to be considered. However, these functional limitations are indeed disclosed by HOFMANN as indicated above. HOFMANN discloses structural limitations (i.e., a programmed controller capable of packing a column under optimized, user-selectable conditions, a control unit/processor for monitoring and comparing packing at optimum conditions, and an input/output display unit for communicating with a user) that are further described to perform the cited method of Claim 2. Thus, HOFMANN discloses all claimed structural and functional limitations of the claimed software and column packing system.
All other arguments have been indirectly addressed.

Claims Interpretation

“consolidated bed height” refers to the height of a bed of media particles that is obtained when a bed is formed in a column while the media particles in a slurry are forced to sediment when a flow of fluid is applied through the column in the longitudinal direction of flow either by 1) pumping liquid into the column, 2) by pumping liquid out of the column, or 3) by the movement (for example, the descent) of a movable adapter, which forces liquid out of the column (pg. 6, lines 9-14);
“compression factor” is defined as (the sedimented bed height) / (the compressed bed height) and the term “packing factor” is defined as (the consolidated bed height) / (the compressed bed height). Hereafter, when packing factor is used it should be understood that the compression factor could be used instead (pg. 6, lines 20-23).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-5 and 7-13, the term "acceptable" in Claims 2-5 and 7-13 is a relative term which renders the claim indefinite.  The term "acceptable" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 3-7 and 9-14 are also rejected due to their dependence on Claims 2 and 8, respectively. Please amend to include language connecting “acceptable” to a “media type”.
Regarding Claim 2, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). See MPEP 2173.05(p).
Here, the claimed “software” and “software in a control unit” are considered the apparatus and the claimed “following steps: retrieving data from the user… controlling the column packing… packing the column… processing the retrieved data… and presenting to the user…” are considered method steps of using the apparatus. Thus, Claim 2 is indefinite for claiming both apparatus and method steps. Claims 3-7 are also rejected due to their dependence on Claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HOFMANN (US PGPub 2003/0089662 A1).
	Regarding Claims 2 and 8, HOFMANN discloses an apparatus for packing chromatography columns comprising a chromatography column adapted with control circuitry operatively connected to a packing pump to carry out a packing procedure; said apparatus includes electronic processing means programmed to determine optimum packing factors (i.e., minimum and maximum acceptable bed height values and packing or compression factor values; a processing unit; p0073). This packing procedure involves pumping a slurry of particles into the column, monitoring the height of the slurry within the column, and stopping the pumping when the desired height of the slurry within the column is reached (i.e., controlling the column packing system to fill the column with the slurry; a control unit; p0035). 
HOFMANN discloses that packing parameters are adjusted by feedback means to the apparatus and are controlled by a computer and appropriate electronic circuits (p0040-0041). The apparatus continuously monitors packing parameters during the packing process and compares the state of packing monitored with the desired state of packing (i.e., packing the column by compressing the slurry; p0042-0043); the continuous monitoring allows for the apparatus to automatically shut down the packing pump (p0076). The desired height or the desired state of packing is provided in the form of a predetermined packing profile (p0045; p0010); this profile gives a range of acceptable values for a property of the packing process (p0048), including a packing height and a compression density/degree (i.e., processing the retrieved data and the packed consolidated bed height to determine acceptable bed height values and packing or compression factors; p0013-0015). This profile is provided from packing profile data that contains data related to the type of slurry used, the column to be packed, and desired output from the packing process (p0053; p0056) and is stored on, e.g., a portable data device (i.e., retrieving data from the user and/or from a database, said data comprising the concentration of a slurry from which the media bed is packed, target bed height and target packing or compression factor; a data retrieving unit; p0060). The apparatus further includes a programmed control presenting to the user acceptable bed heights; a display unit).

    PNG
    media_image1.png
    198
    396
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    396
    media_image2.png
    Greyscale

The limitations “said data comprising the concentration of a slurry from which the media bed is packed, target bed height… and target packing or compression factor…” are directed toward materials or articles worked upon, i.e., the retrieved data from the user and/or database. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). The claimed invention requires that the software is capable of performing a data retrieval step; HOFMANN similarly discloses that the taught packing apparatus is capable of “retrieving data from the user and/or from a database”. Whether the claimed “data” contains specific information or values does not further limit the patentability of the claimed invention.
The limitation “to form a packed consolidated bed having a packed consolidated bed height” is directed toward an intended result due to the use of the claimed software in a control unit and does not further limit the claim. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular 
Furthermore, the limitations “retrieving data…”, “controlling the column packing system...”, “packing the column…”, “processing the retrieved data…”, and “presenting to the user…” are also directed toward intended uses of the claimed software. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
Finally, the claim is directed toward “a software” that is capable of performing certain method steps. HOFMANN discloses a packing apparatus that uses a programmed controller capable of packing a column under optimized, user-selectable conditions. The taught apparatus includes the pumping of slurry (controlled by the controller), a control unit/processor for monitoring and comparing packing with optimum conditions, and an input/output display unit for communicating with a user. Thus, HOFMANN discloses all claimed structural limitations (and functional limitations of Claim 8) of the claimed software and column packing system capable of performing the claimed method steps.
Regarding Claims 3, 4, 7 and 9, 10, 13, as applied to the rejections of Claims 2 and 8, respectively, HOFMANN further discloses the apparatus includes an external display 3 and can issue warnings to users (p0114).
The limitations “presenting/present to the user windows in time or distance as to when to stop the packing such that both bed height and packing or compression factor are within given acceptable ranges”, “presenting/present a warning to the user if no acceptable bed height values can be achieved or if the user has not stopped the packing after the minimum acceptable bed height has passed”, and “presenting/present time information to the user together with the acceptable bed heights, said time information being a time an acceptable bed height will be reached and a range of acceptable bed heights and time the acceptable range of bed heights will last during packing” are directed toward intended uses of the claimed software. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
Regarding Claims 5 and 11, as applied to the rejections of Claims 2 and 8, respectively, HOFMANN further discloses the packing apparatus can have automatic or operator-controlled feedback (p0010) and even further, that the stopping of the packing pump is preferably automated (p0036).
The limitation “controlling/control the packing to be automatically stopped after a predetermined period of time if no acceptable bed height values can be achieved or if the user has not stopped the packing after the minimum acceptable bed height has passed” is directed toward an intended use of the claimed software. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
Regarding Claims 6 and 12, as applied to the rejections of Claims 2 and 8, respectively, HOFMANN further discloses that different packing profiles are provided for different combinations of chromatography column type and slurry type (p0049). The taught packing apparatus further includes data means for storing or for reading packing profile data (p0053; p0056). While HOFMANN does not explicitly disclose that a user picks and selects a specific slurry or media type that is pumped to a column to be packed, one of ordinary skill in the art would find such a step to be inherent in the HOFMANN taught apparatus and process.
Furthermore, the limitation “retrieving/retrieve information about a media type from user and then retrieving/retrieve preset values related to this specific media type from a database for target packing or compression factor, maximum and minimum packing, compression factors, and optimal speed of adapter movement during packing and optimal speed for filling the column with slurry” is directed toward an intended use of the claimed software. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
Regarding Claim 14, as applied to the rejection of Claim 8, HOFMANN further discloses a column packing system (p0001).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777